Citation Nr: 1210669	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  04-28 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased rating for status post chronic lower back strain with degenerative disc and joint disease, currently rated 20 percent disabling.

2.  Entitlement to an initial increased rating for degenerative disc and joint disease of the cervical spine, currently rated 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Stephen Stefanski, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to August 2002.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

An October 2003 rating decision granted entitlement to service connection for status post chronic lower back strain, assigning a 10 percent disability rating, effective August 17, 2002.  A September 2004 rating decision granted entitlement to service connection for traumatic cervical disease, assigning a 10 percent disability rating, effective April 21, 2004.  In a July 2006 rating decision, a 20 percent disability rating was assigned to status post chronic lower back strain with degenerative disc and joint disease (formerly status post chronic lower back strain) and 20 percent rating was assigned to degenerative disc and joint disease of the cervical spine (formerly traumatic cervical disc disease), both effective June 6, 2006.  Although increased ratings were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned and the ratings were not assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a RO hearing in July 2008, and he testified at a Board hearing in December 2010; the transcripts are of record.  These matters were remanded in February 2011.  

In an October 2008 rating decision, the RO denied entitlement to service connection for headache disability and depressive disorder.  In September 2009, the Veteran filed a notice of disagreement.  In the February 2011 Board Remand, these matters were remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In October 2011, a statement of the case was issued; however, the Veteran did not file a substantive appeal, and these matters are not in appellate status.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to initial increased ratings for status post chronic lower back strain with degenerative disc and joint disease and degenerative disc and joint disease of the cervical spine, for the period from November 23, 2011, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the VA New Orleans RO.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  For the period prior to June 6, 2006, the Veteran's service-connected status post chronic lower back strain with degenerative disc and joint disease is productive of no more than slight limitation of range of motion; without limitation of forward flexion to 60 degrees or less; no findings of ankylosis; with no evidence of incapacitating episodes having a total duration of at least 2 weeks during the past 12 months; and, no evidence of separately compensable neurological abnormalities associated with the lumbar spine, other than the separate compensable rating for radiculitis of the right lower extremity already in effect.

2.  For the period from June 6, 2006 to November 22, 2011, the Veteran's service-connected status post chronic lower back strain with degenerative disc and joint disease is not productive of limitation of forward flexion to 30 degrees or less; no findings of ankylosis; with no evidence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months; and, no evidence of separately compensable neurological abnormalities associated with the lumbar spine, other than the separate compensable rating for radiculitis of the right lower extremity already in effect.

3.  For the period prior to June 6, 2006, the Veteran's service-connected degenerative disc and joint disease of the cervical spine is not productive of limitation of forward flexion to 30 degrees or less, and no findings of ankylosis; with no evidence of incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.

4.  For the period from June 6, 2006, to November 22, 2011, the Veteran's service-connected cervical spine disability is not productive of limitation of forward flexion to 15 degrees or less, and no findings of ankylosis; with no evidence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  For the period prior to June 6, 2006, the criteria for entitlement to a rating in excess of 10 percent for status post chronic lower back strain with degenerative disc and joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 and West Supp. 2010); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5285 - 5295 (effective through September 25, 2003), Diagnostic Code 5293 (effective from September 23, 2002, and reclassified to 5243 effective September 26, 2003), Diagnostic Codes 5235 - 5243 (effective September 26, 2003, including reclassification of Diagnostic codes 5285 - 5295).

2.  For the period from June 6, 2006, to November 22, 2011, the criteria for entitlement to a rating in excess of 20 percent for status post chronic lower back strain with degenerative disc and joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2011).

3.  For the period prior to June 6, 2006, the criteria for entitlement to a rating in excess of 10 percent for degenerative disc and joint disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2011).

4.  For the period from June 6, 2006, to November 22, 2011, the criteria for entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In August 2003, the Veteran was issued VCAA notice pertaining to his underlying service connection claim for lumbar spine disability.  In May 2004, the Veteran was issued VCAA notice pertaining to his underlying service connection claim for cervical spine disability.  Since the lumbar spine and cervical spine appellate issues in this case (entitlement to assignment of higher initial ratings) are downstream issues from that of service connection (for which the respective August 2003 and May 2004 VCAA letters were duly sent), another VCAA notice is not required. VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, in March 2006, notice was issued to the Veteran pertaining to the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board acknowledges a recent decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings, and is not applicable to claims, such as the one in this matter, involving an appeal of the initial ratings assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the February 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service private and VA treatment records, and lay statements and testimony of the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims for initial increased ratings for cervical spine and lumbar spine disabilities for the period prior to November 23, 2011.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In September 2003, August 2004, June 2006, August 2008, and May 2011, the Veteran underwent VA examinations pertaining to the claimed disabilities.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide these issues for the period prior to November 23, 2011.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues of entitlement to initial increased ratings for cervical spine and lumbar spine disabilities for the period prior to November 23, 2011.  


Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The previous version of the rating criteria provided as follows:

Under Diagnostic Code 5292, limitation of motion of the lumbar spine is assigned a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a maximum schedular rating of 40 percent for severe limitation of motion.

The Board observes that the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5293, when disability from intervertebral disc syndrome is mild, a 10 percent rating is assigned.  When disability is moderate, with recurring attacks, a 20 percent evaluation is warranted.  A 40 percent rating is in order when disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned for lumbosacral strain with characteristic pain on motion.  If there is lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation is in order.  Finally, a maximum schedular rating of 40 percent is awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as follows:

Vertebral fracture or dislocation is evaluated under Diagnostic Code 5235.  Lumbosacral or cervical strain is evaluated under DC 5237.  Degenerative arthritis of the spine is evaluated under DC 5242.  Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Lumbar spine

As detailed, the Veteran's lumbar spine disability is rated 10 percent disabling from August 17, 2002, and 20 percent disabling from June 6, 2006.  As detailed below, the Veteran's disability is being remanded for the period from November 23, 2011.  

Initially, the Board notes review of the entirety of the service treatment records, private treatment records, VA outpatient treatment records on file, the VA examination reports of record, and the lay statements and testimony of the Veteran.

The Veteran's lumbar spine disability is rated pursuant to Diagnostic Code 5237, pertaining to lumbosacral strain, which contemplates a rating under the general rating formula for disease of the spine.  

The Board first turns to the issue of rating the Veteran's spine disability under the criteria for limitation of motion of the lumbar spine, in effect prior to September 26, 2003.  

In October 2002, the Veteran underwent chiropractic assessment of his lumbar spine/low back.  He reported an onset of 3 to 4 months.  He feels low back pain daily which wakes him up in the morning.  Spasms were noted in the lumbar spine.  

The Veteran underwent a VA examination on September 3, 2003, which was conducted 20 days before the "new" criteria was made effective.  This also was the only examination the Veteran underwent prior to the June 6, 2006 VA examination, the findings of which provided the basis for the 20 percent rating, effective June 6, 2006.  On examination in September 2003, forward flexion was to 95 degrees, backward extension was to 35 degrees, bilateral lateral flexion was to 40 degrees, and bilateral rotation was to 35 degrees.  There was no loss of motion or function, but pain on movement.  There was no limitation of motion based on repetition.  

The Board notes that although the criteria under Diagnostic Code 5292 was less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometry.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

As indicated above, the criteria in effect prior to September 26, 2003, Diagnostic Codes 5290 through 5292, rated limitation of motion of the spine according to whether it was slight, moderate, or severe.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

In consideration of objective findings documented prior to the "new" criteria and objective findings documented subsequent to the "new" criteria, a disability rating in excess of 10 percent disability rating is not warranted under the "old" limitation of motion schedular criteria.  As detailed, such finding does not warrant "moderate" limitation of motion, but rather "slight" limitation of motion.

In consideration of Diagnostic Code 5295, lumbosacral strain, a 10 percent rating is warranted based on characteristic pain on motion.  A 20 percent evaluation is not warranted as there were no findings of muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position.  

The Board has considered the criteria for intervertebral disc syndrome, in effect until September 22, 2002.  The Veteran's spine disability does not more nearly approximate the criteria for a rating in excess of 10 percent, as there is no indication at any time that the Veteran's disability is moderate with recurring attacks.  

The Board has also considered alternative diagnostic codes under the "old" criteria that potentially relate to impairment of the lumbar spine.  The Board finds, however, that a rating in excess of 10 percent is not warranted under any alternative provision.  For example, there is no medical evidence of ankylosis of the lumbar spine (Diagnostic Code 5289). 

Under the general rating formula for diseases of the spine, in effect September 26, 2003, a disability rating in excess of 10 percent is not warranted for the period prior to June 6, 2006.  There is no medical evidence of record pertaining to the lumbar spine following the September 2003 VA examination and prior to the June 2006 VA examination.  Based on the findings in the September 2003 VA examination report, a 20 percent disability rating is not warranted as the objective examination does not show forward flexion 60 degrees or less, nor does it show muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

With regard to the criteria in effect from September 23, 2002, for the intervertebral disc syndrome, for the period prior to June 6, 2006, the VA examinations do not reflect reports of incapacitating episodes of at least 2 weeks during the prior 12 months, thus a disability rating in excess of 10 percent is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  

For the period from June 6, 2006, objective examinations do not reflect forward flexion of the thoracolumbar spine 30 degrees or less, nor has a diagnosis of favorable ankylosis of the entire thoracolumbar spine been rendered.  On VA examination in June 2006, active and passive forward flexion was to 70 degrees, with pain at 30 degrees ending at 70 degrees.  There was additional limitation on repetitive use due to pain, fatigue, weakness, and lack of endurance, to 60 degrees.  The factor most responsible was pain.  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  An August 2008 VA examination report reflects active and passive flexion to 40 degrees with pain.  There was pain after repetitive use but no additional loss of motion on repetitive use of the joint.  A May 2011 VA examination report reflects forward flexion to 70 degrees with pain on active range of motion.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  Even in consideration of the Veteran's pain on motion, and additional limitation due to such pain, such objective findings do not meet the criteria for a 40 percent disability rating.  

The June 2006 VA examiner noted that the Veteran has back symptom flare-ups which occur weekly lasting 2 to 3 days.  The usual severity is moderate.  His pain level increases from 7 to 9.  Precipitating and aggravating factors include overexertion, time of day, sitting, bending and twisting.  Alleviating factors include medication and rest.  Despite these symptoms, the examiner stated that no bed rest had been ordered.  The August 2008 VA examiner commented that there are flare-ups of spinal conditions which are moderate in severity and occur weekly lasting for hours.  Despite these symptoms, the examiner stated that no bed rest has been ordered.  The May 2011 VA examiner commented that there are no incapacitating episodes of spine disease.  The evidence of record does not otherwise reflect incapacitating episodes of at least 4 weeks nor that bedrest has been prescribed by a physician.  For such reasons, the Board concludes that a disability rating in excess of 20 percent under the rating criteria for intervertebral disc syndrome is not warranted.

The Board has also considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A separate rating is not warranted in this regard either.  Separate evaluations can be assigned for associated objective neurological abnormalities under other diagnostic codes.  The Board notes that a separate compensable rating is already in effect for radiculitis of the right lower extremity associated with the lumbar spine.  In this case, the record is void of any separately compensably associated bowel, bladder, erectile dysfunction or any other neurological abnormalities associated with the Veteran's service-connected lumbar spine disability.  The Veteran underwent a VA neurological examination in August 2008, but only right radiculopathy was shown.  There were no neurological symptoms associated with the left lower extremity, or any other neurologic symptomatology.  Thus, another separate compensable rating is not warranted for any neurological symptomatology.

The new regulations explicitly take pain upon motion into account, therefore, application of the principles of DeLuca is unnecessary.  In the event, however, that the principles of DeLuca are applicable to the new regulation, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon.  The Veteran has indicated that his functional loss is impaired further during flare-ups; however, the Board finds that the 20 percent disability rating adequately compensates him for any pain or functional loss.  Even in consideration of the Veteran's pain, worsening of symptoms, and functional loss, the Board finds that the 20 percent disability rating assigned adequately compensates him for such pain.  

In summary, for the reasons and bases discussed above, the Board finds that a rating greater than 10 percent is not warranted for the period prior to June 6, 2006, and a rating greater than 20 percent is not warranted for the period June 6, 2006, to November 22, 2011.  

Cervical spine

The Veteran's cervical spine disability is rated under Diagnostic Code 5243, for intervertebral disc syndrome, in consideration of the general rating formula for diseases of the spine.  As detailed, his disability is rated 10 percent disabling prior to June 6, 2006, and 20 percent disabling from June 6, 2006.  As detailed below, the Veteran's disability is being remanded for the period from November 23, 2011.  

Initially, the Board notes review of the entirety of the service treatment records, private treatment records, VA outpatient treatment records on file, the VA examination reports of record, and the lay statements and testimony of the Veteran.

In consideration of the evidence on file, under the general rating formula for diseases of the spine, a disability rating in excess of 10 percent is not warranted for the period prior to June 6, 2006.  On examination in August 2004, forward flexion was to 52 degrees, with pain developing at 45 degrees.  On repetitive motion, forward flexion was to 64 degrees.  The only objective measurement of painful motion was that of verbal complaints of pain.  Taking into consideration the objective findings reflected in this examination report, a 20 percent disability rating is not warranted prior to June 6, 2006, as range of motion testing does not reflect forward flexion of the cervical spine 30 degrees or less, and there have been no findings of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In consideration of the evidence on file, under the general rating formula for diseases of the spine, a disability rating in excess of 10 percent is not warranted for the period from June 6, 2006.  On examination in June 2006, forward flexion was from 0 to 30 degrees, with pain beginning at 10 degrees and ending at 30 degrees.  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  On repetitive use testing, there was limitation from 10 to 30 degrees due to pain.  On examination in August 2008, forward flexion was from 0-30 degrees, with pain beginning at 10 degrees and ending at 30 degrees.  Id.  There was pain after repetitive use but no additional loss of motion.  On examination in May 2011, forward flexion was from 0 to 40 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  Taking into consideration the objective findings of the examinations, a 30 percent disability rating is not warranted, as range of motion testing does not reflect forward flexion of the cervical spine 15 degrees or less, and there have been no findings of ankylosis.  As such, based on these objective findings, the Veteran's disability does not meet the criteria for a 30 percent disability rating.

The Board has considered the criteria for rating intervertebral disc syndrome, however, there have been no findings of spasms or neurological symptoms such as bowel or bladder impairment.  A separate compensable rating is already in effect for radiculitis of the right upper extremity associated with the cervical spine.  With regard to the rating criteria for intervertebral disc syndrome, there is no evidence that the Veteran had incapacitating episodes of at least 2 weeks but less than 4 weeks for the period prior to June 6, 2006, nor that he had incapacitating episodes of 4 weeks but less than 6 weeks.  The June 2006 VA examiner noted that while the Veteran has intervertebral disc syndrome of the neck, no bed rest has been ordered for incapacitating episodes.  The August 2008 VA examiner commented that there are flare-ups of spinal conditions which are moderate in severity and occur weekly lasting for hours.  Despite these symptoms, the examiner stated that no bed rest has been ordered.  The May 2011 VA examiner commented that there are no incapacitating episodes of spine disease.  The evidence of record does not otherwise reflect incapacitating episodes of at least 4 weeks nor that bedrest has been prescribed by a physician.  For such reasons, the Board concludes that a disability rating in excess of 10 percent and 20 percent, for the respective periods, under the rating criteria for intervertebral disc syndrome is not warranted.

The Board has also considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A separate rating is not warranted in this regard either.  Separate evaluations can be assigned for associated objective neurological abnormalities under other diagnostic codes.  Again, the Board notes that a separate compensable rating is already in effect for radiculitis of the right upper extremity associated with the cervical spine.  In this case, the record is void of any separately compensably associated bowel, bladder, erectile dysfunction or any other neurological abnormalities associated with the Veteran's service-connected cervical spine disability.  The Veteran underwent a VA neurological examination in August 2008, but only right upper extremity radiculitis was shown.  There were no neurological symptoms associated with the left upper extremity, or any other neurologic symptomatology.  Thus, another separate compensable rating is not warranted for any neurological symptomatology.

The new regulations explicitly take pain upon motion into account, therefore, application of the principles of DeLuca is unnecessary.  In the event, however, that the principles of DeLuca are applicable to the new regulation, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon.  The Veteran has indicated that his functional loss is impaired further during flare-ups; however, the Board finds that the respective 10 percent and 20 percent disability ratings adequately compensate him for any pain or functional loss.  Even in consideration of the Veteran's pain, worsening of symptoms, and functional loss, the Board finds that the respective 10 percent and 20 percent disability ratings assigned adequately compensate him for such pain.  

In summary, for the reasons and bases discussed above, the Board finds that a rating greater than 10 percent is not warranted for the period prior to June 6, 2006, and a rating greater than 20 percent is not warranted for the period June 6, 2006, to November 22, 2011.  

Extraschedular ratings

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected cervical spine and lumbar spine disabilities are fully contemplated by the rating criteria.  There is nothing exceptional about these service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

For the period prior to June 6, 2006, entitlement to a disability rating in excess of 10 percent for status post chronic lower back strain with degenerative disc and joint disease is denied.

For the period from June 6, 2006, to November 22, 2011, entitlement to a disability rating in excess of 20 percent for status post chronic lower back strain with degenerative disc and joint disease is denied.

For the period prior to June 6, 2006, entitlement to a disability rating in excess of 10 percent for degenerative disc and joint disease of the cervical spine is denied.

For the period from June 6, 2006, to November 22, 2011, entitlement to a disability rating in excess of 20 percent for degenerative disc and joint disease of the cervical spine is denied.



REMAND

Lumbar and cervical spine disabilities

In December 2011, the Veteran submitted a November 23, 2011 private treatment medical report which reflects that he sought treatment with his family physician, specifically requesting range of motion findings pertaining to the cervical and thoracolumbar spine.  Such record reflects cervical flexion from 0 to 15 degrees (active and passive), and thoracolumbar flexion from 0 to 20 degrees (active and passive).  Also, he submitted a private physical therapy report which reflects active flexion of the lumbar spine to 10 degrees and active flexion of the cervical spine to 20 degrees.  Such range of motion findings differ greatly from the range of motion findings reflected in the discussion hereinabove.  Thus, the Board has determined that the Veteran should be afforded a current VA examination to assess the severity of his cervical and thoracic spine disabilities, to include range of motion findings.

TDIU

The Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  During the course of this appeal, and following discharge from service, the Veteran has reported not being employed due to his lumbar spine and cervical spine disabilities; although the evidence of record also references that the Veteran is a full-time student.  

Initially, the Veteran should be provided a proper duty-to-assist notice letter per 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Then, a VA medical opinion should be obtained to determine whether during any period of this appeal, the Veteran's service-connected disabilities preclude him from performing substantially gainful employment.  Here, a VA medical opinion is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what information or evidence is needed to substantiate his claim of entitlement to a TDIU.  Additionally, this letter should comply with Dingess, 19 Vet. App. at 473.  

2.  The Veteran should be afforded an orthopedic examination by a physician to determine the severity of his lumbar spine and cervical spine disabilities.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the spine should include range of motion studies, to include commenting on the accuracy of the range of motion findings reflected in the November 23, 2011 private medical report and December 2011 physical therapy report.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurological manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  The examiner should inquire as to whether the Veteran experiences flare-ups associated with the aforementioned disabilities.  To the extent possible, any additional functional loss or limitation of motion attributable to such-flare-ups should be described.  

The VA examiner should also assess the severity and the impact of his service-connected disabilities (current cervical spine disability, lumbar spine disability, left knee disability, radiculitis of right upper extremity, radiculitis of right lower extremity, status post scars left knee, and tinea versicolor) on his ability to obtain and/or engage in substantially gainful employment.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

The examiner should offer an opinion as to whether, due solely to the Veteran's service-connected disabilities, he has been precluded from all forms of substantially gainful employment during any period contemplated by this appeal (August 17, 2002, to the present).  A complete rationale for any opinion must be offered.  

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports.

3.  The RO should then readjudicate the issues of entitlement to increased ratings for status post chronic lower back strain with degenerative disc and joint disease, and degenerative disc and joint disease of the cervical spine, from the period November 23, 2011, and adjudicate entitlement to a TDIU.  If any of the benefits sought on appeal are not granted in full, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


